Title: From George Washington to Major General William Heath, 27 July 1780
From: Washington, George
To: Heath, William


					
						Dr Sir
						Head Quarters [Preakness, N.J.] 27th July 1780
					
					I have successively received your several favors of the 12th 16th and two of the 21st.
					What you have done with respect to the deserters from Col. Green’s Regt is conformable to my views. A pardon may be extended to all other deserters in your quarter, and to give it the more efficacy, I shall as soon as I have time, send you a proclamation to this purpose.
					I have taken measures, as to the cruisers from Delaware, for advertising the 2d division of the present position of the enemy’s fleet, and their seeming intentions. Under the appearances of the enemy, it was very proper to stop the march of Col. Green’s Regiment. I am Dr Sir, your obt servt
					
						Go: Washington
					
				